t c summary opinion united_states tax_court william porch and lisa porch petitioners v commissioner of internal revenue respondent docket no 9036-10s filed date james g meimaris for petitioners nancy p klingshirn for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_deficiency to petitioners in which he determined deficiencies of dollar_figure and dollar_figure for and respectively as well as sec_6663 fraud penalties of dollar_figure and dollar_figure against william porch petitioner for and respectively alternatively respondent determined sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure against petitioners for and respectively the issues for decision are whether petitioners received unreported income for and petitioners are entitled to deductions claimed for expenses on schedules c profit or loss from business and petitioner is liable for sec_6663 fraud penalties for and or alternatively that petitioners are liable for sec_6662 accuracy-related_penalties for and 1all amounts are rounded to the nearest dollar 2other adjustments made to petitioners’ federal_income_tax returns for the years in issue are computational and will not be discussed background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in ohio when they filed their petition petitioner owned and operated best for less carpets sales and installation inc best for less during the years in issue petitioner also sold and installed carpet as an independent_contractor for the sherwin-williams co sherwin- williams during the years in issue petitioner used unnumbered invoices for payments from best for less customers the funds generated from petitioner’s operation of best for less were deposited into an account ending in at fifth third bank account the name on the account is best for less carpets l l c petitioners received gross_receipts from best for less of dollar_figure for they reported gross_receipts of only dollar_figure from best for less on schedule c for they reported supplies expense sec_4 of dollar_figure and other expenses of dollar_figure 3petitioner’s business’ name includes the term inc petitioner however reported his income from best for less on schedule c and there is no evidence in the record that best for less elected to not be disregarded as an entity separate from its owner see sec_301_7701-3 proced admin regs 4the supplies expenses should have been properly reported as cost of goods continued on schedule c petitioner deposited checks made out to best for less totaling dollar_figure and cash totaling dollar_figure into account he also received nonemployee compensation of dollar_figure from sherwin-williams and was issued a form misc miscellaneous income for the compensation petitioner deposited the sherwin-williams compensation into an account ending in at huntington national bank account petitioner purchased a house from june lomax for dollar_figure in date he sold the same property to gary cooper for dollar_figure in date thirty seven thousand dollars of the proceeds from the sale of the property was paid to maxlo construction inc for renovations petitioner received proceeds of dollar_figure from the real_estate_transaction those proceeds were deposited into account in petitioners did not report any short-term_capital_gain income on their joint federal_income_tax return from the real_estate_transaction continued sold on schedule c the supplies included carpet tack strips and the like sold to customers for the installation of carpet this is also true for the supplies expense deduction claimed on the schedule c 5the purchase_price in the stipulation of facts is dollar_figure this amount does not reflect the settlement charges and county taxes petitioner paid in addition to the contract_price of dollar_figure petitioner also received a form 1099-b proceeds from broker and barter_exchange transactions reporting dollar_figure of capital_gain income from computershare shareholder services for petitioners did not report the dollar_figure on their return petitioners received gross_receipts from best for less of dollar_figure for they reported gross_receipts of only dollar_figure on schedule c from best for less for they reported the following expenses mortgage interest of dollar_figure supplies of dollar_figure and other expenses of dollar_figure petitioner deposited checks made out to best for less totaling dollar_figure and cash totaling dollar_figure into account he also received nonemployee compensation of dollar_figure from sherwin-williams and was issued a form 1099-misc for the compensation petitioner deposited the sherwin-williams compensation into account petitioners’ return was chosen for audit and the audit was later expanded to include the couple’s joint federal_income_tax return the auditor mr montgomery attempted to verify petitioners’ return using a cash t analysis he recorded all of the income that came in per the return and all of the income that went our per the return he also included a figure for personal living_expenses the combination of this information is used to determine whether there is an imbalance in the taxpayer's account the imbalance can be either positive or negative if the imbalance is negative an understatement is indicated to determine whether the understatement is due to unreported income an auditor should question the taxpayer in depth about his or her income after mr montgomery performed a cash t analysis for he determined that petitioners had an understatement of over dollar_figure at the initial meeting with mr montgomery petitioner provided the form 1099-misc from sherwin-williams and unnumbered best for less invoices6 that roughly matched the amount of gross_receipts reported on the return petitioner did not provide bank statements or any other documents requested by mr montgomery during the initial meeting nor did he mention the real_estate_transaction mr montgomery informed petitioner that a second meeting was necessary at this point in the process petitioner retained counsel petitioner provided some but not all of the requested bank statements at his second meeting with mr montgomery mr montgomery summonsed the remaining bank statements and all deposit items from petitioners’ banks 6one of the invoices is dated respondent issued petitioners a notice_of_deficiency for and that included unreported schedule c income of dollar_figure and dollar_figure for and respectively included unreported capital_gain income of dollar_figure for disallowed a deduction for schedule c other expenses of dollar_figure for and all schedule c other expenses for and disallowed a deduction for schedule c mortgage interest of dollar_figure for respondent also determined that petitioner was liable for sec_6663 fraud penalties for both years in issue alternatively respondent determined that petitioners were liable for sec_6662 accuracy- related penalties for both years in issue if the underpayments of federal_income_tax were not due to fraud discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioners did not argue or present evidence that they satisfied the 7petitioners were allowed additional schedule c supplies expense deductions during the audit requirements of sec_7491 therefore petitioners bear the burden_of_proof with respect to the adjustments to income in the notice_of_deficiency i unreported income gross_income is defined as including all income from whatever source derived sec_61 compensation_for services gross_income derived from business and gains derived from dealings in property are specifically included in that definition sec_61 and through their counsel’s signature on the stipulation of facts petitioners are bound by the statements therein see rule e the parties agree that petitioners had gross_receipts from best for less of dollar_figure and dollar_figure for and respectively and that they reported gross_receipts from best for less of only dollar_figure for each year the parties also agree that petitioners failed to report short-term_capital_gain income from petitioner’s real_estate_transaction additionally petitioners concede that they failed to report form 1099b capital_gain income for a petitioners’ use of a tax_return_preparer petitioner testified that a return preparer prepared the couple’s and returns but did not sign them petitioners’ only argument for why income for and was unreported is that their return preparer was elderly and failed to include it on the returns a bare allegation against their return preparer does not relieve petitioners of their duty to know what their returns report see 88_tc_654 21_tc_678 generally absent reasonable reliance in good_faith and after full disclosure the duty to file accurate returns cannot be avoided by placing responsibility on a return preparer or agent 118_f3d_184 4th cir aff’g tcmemo_1996_167 89_tc_849 aff’d 904_f2d_1011 5th cir aff’d 501_us_868 b short-term_capital_gain income from the real_estate_transaction during the audit petitioner claimed that he sold a house for mr lomax so that mrs lomax would not receive any share of the house when the couple divorced petitioner explained that mr lomax gave him a quitclaim_deed for the house and he gave mr lomax the proceeds from the sale of the house when mr montgomery requested copies of the quitclaim_deed the settlement statements for the sale of the property and the check that petitioner wrote to mr lomax for the sale proceeds petitioner’s story changed 8petitioners’ return preparer was not called as a witness at trial petitioner testified that she died before the date of trial at trial petitioner testified that he had received dollar_figure for some work that he performed on the house but that he wrote a check to mr lomax for the remainder of the proceeds from the sale of the property petitioner also testified that the deed to the property was in mrs lomax’s name and that she is the individual that sold him the house petitioner’s testimony that he was merely acting as a conduit for mr lomax is not supported by the record petitioner provided no documents to support his testimony the settlement statements entered into evidence show a sale of real_property from june lomax to petitioner in date and the sale of the same real_property by petitioner to a third party in date respondent’s determination to include dollar_figure and dollar_figure of unreported gross_receipts from best for less for and respectively and to include dollar_figure of unreported capital_gain income in petitioners’ gross_income for is sustained ii deductions deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 additionally a taxpayer must substantiate all expenses for which deductions are claimed sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business petitioners stipulated they paid schedule c other expenses of dollar_figure and dollar_figure for and respectively petitioners also stipulated that they paid schedule c mortgage interest of dollar_figure the amount respondent allowed for petitioners made no arguments nor did they produce evidence to show that they are entitled to deductions in any amounts greater than respondent allowed therefore respondent’s determination to disallow petitioners’ deductions for amounts in excess of what was allowed is sustained iii sec_6663 fraud_penalty respondent determined that petitioner was liable for a sec_6663 fraud_penalty for each of the years in issue the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b 94_tc_654 9petitioner wife is not liable for the fraud_penalty see sec_6663 as part of his burden_of_proof in the trial of a fraud case the commissioner must first prove an underpayment of some amount of tax sec_6663 81_tc_640 to do this the commissioner may not merely rely on the taxpayer’s failure to disprove the deficiency determination 94_tc_654 petitioners however stipulated that they had tens of thousands of dollars of unreported income for and that created underpayments of federal_income_tax second the commissioner must show that at least some part of the underpayment_of_tax was due to fraud sec_6663 rule b 96_tc_858 aff’d 959_f2d_16 2d cir parks v commissioner t c pincite 81_tc_640 if the commissioner establishes that some portion of the underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes is not attributable to fraud sec_6663 the existence of fraud is a question of fact to be resolved upon consideration of the entire record dileo v commissioner t c pincite because direct evidence of fraud is rarely available fraud may be proved by circumstantial evidence and reasonable inference from the facts 92_tc_661 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 80_tc_1111 courts have developed a nonexclusive list of factors or badges_of_fraud that demonstrate fraudulent intent 99_tc_202 no single factor is necessarily sufficient to establish fraud however a combination of several of the factors may constitute persuasive evidence of fraud id for the years in issue several badges_of_fraud relate to petitioner’s unreported schedule c and capital_gain income a understatement of income petitioner reported gross_receipts from best for less of dollar_figure for each of the years in issue petitioner stipulated that he had gross_receipts from best for less of dollar_figure and dollar_figure for and respectively petitioner also stipulated that he had unreported short-term_capital_gain income from the sale of real_estate for and unreported capital_gain income of dollar_figure from the sale of securities for petitioner had understatements of income for both years in issue b inadequate records sec_6001 requires a taxpayer to maintain sufficient records to allow for the determination of the taxpayer’s correct_tax liability petzoldt v commissioner t c pincite if a taxpayer fails to maintain or does not produce adequate books_and_records the commissioner is authorized to reconstruct the taxpayer’s income sec_446 petzoldt v commissioner t c pincite indirect methods may be used for this purpose 348_us_121 the commissioner’s reconstruction need only be reasonable in light of all the surrounding facts and circumstances petzoldt v commissioner t c pincite 54_tc_1530 bank_deposits constitute prima facie evidence of income 87_tc_74 mr montgomery performed a cash t analysis for petitioners’ return and found an understatement of more than dollar_figure after performing the cash t analysis mr montgomery requested petitioners’ bank records at the initial meeting with mr montgomery petitioner provided invoices and a form 1099-misc totaling dollar_figure to substantiate his income he therefore produced documentation showing gross_receipts approximating the amount reported on his schedule c petitioner’s invoices are unnumbered and incomplete and fail to account for an additional dollar_figure in unreported gross_receipts from best for less that mr montgomery determined was includible in income after reviewing petitioner’s bank_deposits petitioner subsequently agreed that the unreported amount was income petitioner provided no records to substantiate his income petitioner’s records for and were inadequate c implausible or inconsistent explanations of behavior as discussed supra pp petitioner provided inconsistent explanations for his real_estate_transaction his explanation for how he provided financially for his family was implausible petitioner answered in the affirmative when he was asked whether he was the primary breadwinner in his family the return reports the couple’s adjusted_gross_income as dollar_figure and petitioner testified that he experienced a business loss for he also testified that he paid taxes and mortgage interest of dollar_figure for when asked w hat did you live on in petitioner testified i mean it was rough my wife my friends lomax you know people helped me out i mean when i couldn’t make ends meet you know i prayed about it petitioner’s testimony is self-serving and improbable and the court does not have to accept it as the truth see tokarski v commissioner t c pincite his explanation for the real_estate_transaction is inconsistent and his explanation for how he paid living_expenses for is implausible d failure to cooperate with tax authorities mr montgomery testified that he mailed a letter letter to petitioners that explained the audit process and what records they were required to bring to the audit a copy of the letter was entered into evidence petitioners did not deny receiving the letter the letter informed petitioners that they would need to provide records to substantiate items reported on schedule c for the following petitioner’s income expenses and deductions workpapers used in preparing his return bank statements canceled checks and duplicate deposit slips covering the period form date through date and information on loans repayments and other nontaxable sources of income after multiple unavailing attempts to obtain petitioner’s bank statements from him and his counsel respondent had to summons petitioner’s bank records to obtain the necessary information respondent’s finding it necessary to issue summonses to obtain petitioner’s records is evidence of petitioner’s failure to cooperate with tax authorities see zadan v commissioner tcmemo_1993_85 e dealing in cash when mr montgomery reviewed petitioner’s bank statements and deposits he found thousands of dollars of cash deposits that petitioner did not include in his income or show to be nontaxable mr montgomery testified that the cash deposits were included in petitioner’s business income because i could not find another explanation for the cash petitioner did not deny that the cash payments were business income he testified that when he was paid in cash he used the money to buy supplies for his business although this may be what petitioner did when a customer paid cash it does not relieve him of his obligation to report the cash received as income see sec_61 f engaging in a pattern of behavior that indicates an intent to mislead intent to mislead or conceal may be inferred from a pattern of conduct 317_us_492 a pattern of consistent underreporting of income especially when accompanied by other circumstances showing intent to conceal is strong evidence of fraud 348_us_121 parks v commissioner t c pincite petitioner reported gross_receipts from best for less of dollar_figure for and he provided records to substantiate approximately that amount of gross_receipts for at the initial audit meeting petitioner stipulated that he had gross_receipts from best for less of over dollar_figure for each of the years in issue the court concludes that petitioner engaged in a pattern of behavior with the intent to mislead respondent iv conclusion respondent’s determinations concerning petitioners’ unreported income and improperly claimed deductions are sustained after a review of all of the facts and circumstances the court finds several badges_of_fraud taken together petitioner’s understatements of income inadequate records implausible or inconsistent explanations for his behavior failure to cooperate with tax authorities dealings in cash and intent to mislead are clear_and_convincing evidence of fraud petitioner did not establish that any amounts of the underpayments for and were not due to fraud therefore the entire amount of the underpayment for each of the years in issue is due to frauddollar_figure we have considered all of petitioners’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit 10because the court finds that petitioner is liable for sec_6663 fraud penalties for both of the years in issue sec_6662 accuracy-related_penalties do not apply for the years in issue see sec_6662 flush language to reflect the foregoing decision will be entered under rule
